Citation Nr: 0109280	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  
 
The appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to an 
increased evaluation for bilateral hearing loss has been 
obtained by the agency of original jurisdiction.

2.  At a January 1999 examination, the appellant's bilateral 
hearing loss was manifested by a puretone threshold average 
of 65 decibels in the right ear and 64 decibels in the left 
ear, with speech recognition ability of 60 percent for the 
right ear and 72 percent for the left ear, resulting in Level 
"VI" hearing for the right ear and Level "V" hearing for 
the left ear.

3.  At a June 2000 examination, the appellant's bilateral 
hearing loss was manifested by a puretone threshold average 
of 70 decibels in the right ear and 68 decibels in the left 
ear, resulting in Level "VI" hearing for the right ear and 
Level "V" hearing for the left ear.

4.  Neither the pre-June 1999 nor the amended criteria for 
rating hearing loss disabilities are more favorable to the 
appellant.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6102 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the authorized audiological evaluation at a January 1999 
VA audio examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
70
LEFT
45
50
60
70
75

Puretone threshold average was 65 decibels for the right ear 
and 64 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent in the right ear and 
of 72 percent in the left ear.

The examiner noted, "Test results are inconsistent 
suggesting psuedohypacusis. . . . [T]he degree of [hearing] 
loss cannot be determined from today's test results.  Do not 
adjudicate based on these findings."

On the authorized audiological evaluation at a June 2000 VA 
audio examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
80
80
LEFT
50
55
70
75
70

Puretone threshold average was 70 decibels for the right ear 
and 68 decibels for the left ear.  The examiner stated, 
"This exam was scheduled to attempt to get reliable 
responses to pure-tone testing.  The veteran's responses were 
not reliable.  Adjudicate with caution."

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for an increased disability evaluation for hearing loss, and 
the RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant filed his claim in March 1998.  The appellant's 
bilateral hearing loss is rated under Diagnostic Code 6102.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from June 10, 
1999, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The RO considered the old regulations in the 
February 1999 rating decision and the new regulations in the 
January 2000 Statement of the Case.  Therefore, the appellant 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, neither set of rating 
criteria is more favorable to the appellant's claim because 
the results are identical under both the old criteria and the 
amended criteria.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will 
be discussed where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant underwent VA audiometric examination for 
compensation purposes in January 1999 and June 2000.  The 
results of the January 1999, as indicated above, showed that 
the appellant's hearing loss is properly evaluated as 20 
percent disabling.  Based on a 60 percent speech recognition 
score and a 65-decibel puretone threshold average, Table VI 
indicates a designation of Level "VI" for the right ear.  
Based on a 72 percent speech recognition score and a 63-
decibel puretone threshold average, Table VI indicates a 
designation of Level "V" for the left ear.  When applied to 
Table VII, the numeric designations of "V" for the better 
ear and "VI" for the poorer ear translated to a 20 percent 
evaluation.  38 C.F.R. § 4.87, Tables VI and VII (1998); 
38 C.F.R. § 4.85, Tables VI and VII (2000).

Because the examiner at the January 1999 VA audio examination 
indicated that the examination of the appellant suggested 
psuedohypacusis, in June 2000 the RO scheduled the appellant 
for a second VA audio examination.  At the June 2000 VA audio 
examination, puretone thresholds were obtained but speech 
discrimination scores were not obtained.  The examiner 
indicated that the appellant's responses were not reliable.  
Table VIa is used to determine a Roman numeral designation 
for hearing impairment based only on the puretone threshold 
average.  See 38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2000).  Table VIa is reproduced below.


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Based on a 70-decibel puretone threshold average, Table VIa 
indicates a designation of Level "VI" for the right ear.  
Based on a 68-decibel puretone threshold average, Table VIa 
indicates a designation of Level "V" for the left ear.  
When applied to Table VII, the numeric designations of "V" 
for the better ear and "VI" for the poorer ear translated 
to a 20 percent disability evaluation.  Therefore, an 
increased disability evaluation is not warranted.  38 C.F.R. 
§ 4.87, Tables VI, VIa, and VII (1998); 38 C.F.R. § 4.85, 
Tables VI, VIa, and VII (2000).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the appellant's bilateral hearing loss based 
upon the January 1999 VA examination because the appellant's 
puretone thresholds were 55 decibels or more only in the 
frequencies of 2000, 3000, and 4000 Hertz in the both of the 
appellant's ears.  Although the appellant's puretone 
thresholds in four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were 55 decibels or more in both 
of his ears at the June 2000 VA audio examination, no speech 
recognition scores were obtained at that examination.  
Therefore, with the results of that examination, the 
appellant may only be evaluated under Table VIa.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

In light of the above, the Board finds that the preponderance 
of the evidence is against his claim for an increased 
disability rating for bilateral hearing loss.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling, is denied.


REMAND

On copies of VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, submitted in 
March 1998 and March 1999, the appellant indicated that he 
had been employed as a leasing agent from 1945 to 1970.  He 
indicated that at that time he became too disabled to work; 
however, he also indicated that the reason he left his last 
job was not that he became too disabled to work.  In contrast 
to the retirement date of 1970 provided by the appellant on 
his copies of VA Form 21-8940, at a January 1999 VA muscles 
examination, the appellant indicated that he had retired nine 
years prior to the examination.

Further, although, the appellant underwent several VA 
examinations in January 1999, which described the symptoms 
related to his service-connected disabilities, none of the 
examination reports contained an opinion regarding whether 
the appellant was unemployable due to his service-connected 
disabilities.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated on many 
occasions that it is the Board's responsibility to make 
findings based on the evidence of record and not to supply 
missing facts.  In the case of a claim for a total rating 
based on unemployability, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the appellant can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994) (citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994)).  In this case, given the 
inconsistent employment history reported by the appellant and 
the absence of an opinion as to what types of work the 
appellant is capable of performing, additional development is 
required.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
social and industrial survey to assess 
the impact of his service-connected 
disabilities on his ability to secure or 
follow a substantially gainful 
occupation.  The reports of VA 
examinations in January 1999 and June 
2000 should be reviewed.  His former 
employer should be contacted.  The 
appellant should be interviewed.  A 
written copy of the report should be 
inserted into the claims folder.

2.  The appellant should be afforded a VA 
examination to determine the severity of 
his service-connected disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination, including the results of the 
industrial survey requested above.  The 
examiner should offer an opinion as to 
effect of the appellant's service-
connected disabilities on activities 
generally required in an employment 
situation.  The examiner should note what 
factors and objective findings support 
that opinion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

Error! Not a valid link.

